Title: To John Adams from William Cushing, 16 October 1789
From: Cushing, William
To: Adams, John



Dear Sir,
Middletown Octo. 16. Friday Eveng  at Mr. Parson’s the Sheriff’s. 1789
 

I have this moment been informed of your arrival in town, & should instantly have done myself the honor of waiting on you, were it not that I have been confined to house a day or two with an extreme bad cold, which makes it unsafe for me to venture out in the Evening; If I should be deprived of the pleasure of Seeing you here, by reason of your early departure in the morning (as I understand you intend out Early) I shall do myself the pleasure of calling on you at Braintree as I go to Cambridge Court week after next. I should have Set out hence day before yesterday for Taunton Court, had I not been detained by this Cold. With the highest Esteem I am Sir your humble Servt.
Wm Cushing